229 Ga. 748 (1972)
194 S.E.2d 472
CARTER et al.
v.
BURSON.
27578.
Supreme Court of Georgia.
Submitted November 15, 1972.
Decided November 22, 1972.
Arthur K. Bolton, Attorney General. Harold N. Hill. Jr., Executive Assistant Attorney General, Alfred L. Evans, Jr., J. Lee Perry, Assistant Attorneys General, for appellants.
Byrd. Groover & Buford, Garland T. Byrd, Denmark Groover, Jr., for appellee.
HAWES, Justice.
The appeal in this case is from the order of the trial court which temporarily restrained and enjoined the Governor and Secretary of State from advertising the provisions of Senate Resolution 313, a provision submitting to the voters of the State of Georgia a certain constitutional amendment, and from the order and judgment of the trial court refusing to supersede that injunction pending the appeal of the matter to this court. On October 2, 1972, pursuant to the provisions of § 8 (d) of the Appellate Practice Act (Ga. L. 1965, pp. 18, 22; Code Ann. § 6-1002) and Rule 36 (c) of this court, 226 Ga. 905, *749 922, we granted supersedeas which had the effect of vacating the temporary injunction. However, the right of the plaintiff "to make the attacks asserted in his complaint . . . in both the trial court and the appellate court before or after the proposed amendment is submitted to the electorate" was expressly preserved. There has been no decision on the merits of the case in the trial court.
The advertising which was enjoined in the order appealed from having, as a result of the supersedeas granted by this court, been accomplished and the constitutional amendment having been submitted to the people and voted on by them on November 7, 1972, the appellants have thus obtained all the relief which they originally sought in this appeal. Therefore, no further judgment or order of this court in this appeal can in any wise affect the rights of the parties. It follows that the appeal in this case is moot and therefore, must be dismissed.
Appeal dismissed. All the Justices concur.